DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
Claim Objections
Claims 20 and 29 are objected to because of the following informalities: typographical errors.
Line 18 of claim 20 should read “wherein the cleaning device is configured to actuate.”
Claim 29 should read “The surgical device of claim [[28]] 27” since claim 28 has been canceled.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 24-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 24 recites “wherein the cleaning device comprises a body and a pair of legs, wherein the body comprises an array of scrapers in contact with the first outer diameter of the acoustic waveguide.” However, claim 20, from which claim 24 depends, has been amended to require the cleaning device “comprising a body and a pair of legs, wherein the body comprises an array of scrapers in contact with the first outer diameter of the acoustic waveguide.” Therefore, claim 24 fails to further limit the subject matter of the claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 25 and 26 are also rejected due to their dependency from rejected claim 24.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faller et al. (US Pub. No. 2015/0142031).
Faller discloses a surgical instrument (10) comprising a shaft assembly (30) defining a longitudinal axis (for example, see Figures 3-4), wherein the shaft assembly (30) comprises a first tube (33) having a first inner diameter and a distal end (for example, see Figure 6), wherein the first tube (33) defines a slot ((lumen of 33 defines a space into which a cleaning device 1120 may be inserted, thus the lumen of 33 may be considered a slot as claimed), and an acoustic waveguide (80) having a first outer diameter (for example, see Figure 6), wherein the acoustic waveguide (80) extends within the first tube (for example, see Figure 6), wherein the first outer diameter of the acoustic waveguide (80) and the first inner diameter of the first tube (33) together define a gap (for example, see Figures 4 and 6), an ultrasonic blade (42) coupled with the acoustic waveguide (80), wherein the ultrasonic blade (42) extends distally from the distal end of the first tube (for example, see Figure 6), wherein the acoustic waveguide (80) is configured to communicate an ultrasonic energy to the ultrasonic blade (for example, see paragraph 68), and a cleaning device (1120; for example, see Figures 37 and 38) configured to actuate within the gap and along the slot to thereby clean at least one of at least a portion of the shaft assembly or at least a portion of the ultrasonic blade (for example, see paragraph 157, wherein 1120 is sized to fit within the interior cavity of shaft assembly 30, wherein 30 includes tube 33 as described in paragraph 73; a user can manipulate or “actuate” 1120 within the gap and along the slot to clean the shaft assembly or blade, thus the cleaning device is configured as claimed), wherein the cleaning device comprises a hollow shaft (1122) defining a lumen (1124), the hollow .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,368,957 in view of Faller et al. (US Pub. No. 2015/0142031).
The patent claims also recite a surgical instrument comprising a shaft assembly comprising a first tube (claim 1), an acoustic waveguide extending within the first tube together forming a gap (claim 1), an ultrasonic blade extending distally from the first tube (claim 1), and a cleaning device configured to actuate within the gap to clean at least one of at least a portion of the shaft assembly or at least a portion of the ultrasonic blade (claim 1), wherein the cleaning device comprises a hollow shaft defining a lumen (claim 1) and comprises a plurality of flexible ribs (claim 2, wherein a brush assembly comprises a plurality of bristles which are considered flexible ribs). The patent claims fail to recite the first tube defining a slot, wherein the cleaning device is configured to actuate along the slot, and the slot forms an arced path, wherein the cleaning device is configured to the rotate within the slot.
Faller also discloses a surgical instrument comprising a first tube (33). Faller teaches the first tube (33) defines a slot (lumen of 33 defines a space into which a cleaning device 1120 may be inserted, thus the lumen of 33 may be considered a slot as claimed), wherein a cleaning device (1120) is configured to actuate along the slot (for example, see paragraph 157, wherein 1120 is sized to fit within the interior cavity of shaft assembly 30, wherein 30 includes tube 33 as described in paragraph 73), and the slot forms an arced path (the lumen of 33 is tubular, thus forming an arced path), wherein the cleaning device is configured to the rotate within the slot (1120 is sized to fit .
Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20, 27, 29, and 31-37 are allowed. The following is an examiner’s statement of reasons for allowance: 
           Regarding claim 20, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a cleaning device comprising a body and a pair of legs, wherein the body comprises an array of scrapers in contact with the first outer diameter of the acoustic waveguide, wherein the cleaning device is configured to actuate within the gap in response to the clamp arm pivoting toward and away from the ultrasonic blade to thereby clean at least one of at least a portion of the shaft assembly or at least a portion of the ultrasonic blade.
          Regarding claims 27, 29, and 31-37, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a cleaning device defining a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        January 3, 2022